Citation Nr: 0521028	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas, which awarded service connection and a 20 
percent rating for diabetes mellitus, effective July 9, 2001. 
In a May 2003 rating decision, the RO granted the veteran an 
earlier effective date of May 8, 2001.  In November 2004, a 
Decision Review Officer of the RO denied the veteran's claim 
for a rating higher than 20 percent for his diabetes mellitus 
disability.  In April 2005, the veteran testified before the 
undersigned at a hearing held at the RO.  

The Board notes that the veteran appears to have raised a new 
issue of service connection for a right knee condition in a 
statement received by the RO in January 2005.  The Board 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by the need for daily insulin injections and 
dietary restrictions, but his physical activity has not been 
clinically regulated.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Merits

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2004).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2004).

The record shows that the veteran has several service-
connected, diabetes-related conditions.  However, he has not 
appealed the evaluations assigned to these disabilities.  
Thus, the only issue over which the Board has jurisdiction is 
the rating for diabetes mellitus.

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  The Board notes at 
the outset that, according to his medical records, the 
veteran's diabetes mellitus is under fair control.

It appears that, in effort to manage his diabetes, the 
veteran has been advised to follow a restricted diet since at 
least January 1997, although private medical records indicate 
that he was to "start with the diet" as early as February 
1994.  It is unclear whether the veteran was initially placed 
on a low-fat diet primarily for irritable bowel syndrome and 
pancreatitis, or strictly for control of his diabetes.  
However, it is clear as of October 2001 that the diet was 
intended to control his diabetes.  A June 2003 report of VA 
examination notes that the veteran reported to be following a 
diabetic diet, and VA outpatient treatment records from April 
2004 note that he was encouraged to maintain his diet in 
effort to reduce his blood pressure.  Similarly, October 2004 
VA records noted that he was attempting to follow his current 
dietary regimen.  Accordingly, the Board finds that he has 
been advised to follow a restricted diet in effort to manage 
his diabetes.

The veteran was prescribed insulin injections for control of 
his diabetes mellitus.  His insulin dosages have increased 
periodically since the initial prescription.  Accordingly, 
the Board finds that he currently takes insulin as a part of 
his control regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20, 446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  While the veteran testified that his low-
calorie diet caused him to have to regulate his activities, 
this is not borne out by the evidence of record.  Indeed, in 
June 2003, in addressing this contention, a VA examiner 
stated that "diet and exercise is [an] important part [of] 
controlling his blood sugar and cholesterol," and found that 
his restricted diet did not cause him to have to regulate his 
activities.  Further, it appears that in April and October 
2004 the veteran was encouraged by VA practitioners to 
exercise in effort to bring down his blood pressure level.  
In order to meet a higher rating of 40 percent, the veteran 
must have been told that he should avoid any strenuous 
occupational or recreational activities.  See 38 C.F.R. § 
4.119, DC 7913 (emphasis added).  

The veteran testified that his diabetes disability makes him 
less active than he used to be, and more easily fatigued.  He 
additionally testified that he was unable to walk more than 
40 of 50 feet without getting winded or without feeling his 
bones ache.  The Board notes that the veteran's activity 
level is indeed low.  However, the level of the veteran's 
physical activity is not the appropriate standard by which to 
judge whether his activities are regulated.  While the 
veteran attributes his low level of activity to his diabetes, 
he, as a layperson, is not competent to provide a medical 
opinion as to the severity of his diabetes disability, 
including whether he is or is not capable of, or must avoid, 
strenuous occupational and recreational activities, due to 
diabetes.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board finds that the 
post-service medical records, as a whole, provide negative 
evidence against this claim.  The available evidence does not 
indicate that the veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities, as 
is required in order to merit a higher rating of 40 percent.

While the veteran has been prescribed a restricted diet and 
insulin injections in effort to control his diabetes, he has 
not been prescribed limited physical activity or advised to 
avoid recreational activities.  Thus, the veteran does not 
meet the criteria for a higher rating of 40 percent.  
38 C.F.R. § 4.119, DC 7913.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in February 2002.  
The notices to the appellant informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The RO sent 
the appellant correspondence in December 2003 and September 
2004; a statement of the case in October 2002; and 
supplemental statements of the case in September 2004 and 
November 2004.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

The claim for a rating higher than 20 percent for diabetes 
mellitus is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


